UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4810


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JUAN CARLOS MARTINEZ,       a/k/a   Chico,   a/k/a   Christian   E.
Mejia-Orduna,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Louise W. Flanagan,
Chief District Judge. (5:10-cr-00263-FL-1)


Submitted:   April 23, 2012                     Decided:   May 10, 2012


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Juan Carlos Martinez pled guilty in accordance with a

written plea agreement to conspiracy to distribute fifty grams

or   more   of     methamphetamine,        a    quantity    of   marijuana,     and    a

quantity of cocaine.         He was sentenced to 262 months in prison.

He now appeals.          Counsel has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), raising one issue but

stating     that     there   are      no   meritorious       issues    for    appeal.

Martinez was advised of his right to file a pro se supplemental

brief but has not filed such a brief.                 We affirm.

             The sole issue raised on appeal is whether defense

counsel     was    ineffective       for   failing     to   ensure    that    Martinez

fully understood the nature and consequences of his plea.                             To

allow   for       adequate   development         of   the   record,    a     defendant

ordinarily        must   bring   a    claim     of    ineffective     assistance      of

counsel in a 28 U.S.C.A. § 2255 (West Supp. 2011) motion unless

it conclusively appears on the face of the record that counsel’s

representation was constitutionally infirm.                      United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999).

             Here, no such error is apparent from the record.                         We

note that Martinez, who was provided with an interpreter at his

Fed. R. Crim. P. 11 hearing, was twenty-one at the time of the

hearing and had an eleventh-grade education.                       He informed the

court that he understood the charges against him, the rights he

                                            2
waived by pleading guilty, and the penalties that he faced.                          He

expressed         satisfaction          with    his      attorney’s        services.

Additionally, Martinez admitted his guilt and stated that his

guilty plea was not the result of force, threats, or promises

other than those contained in the plea agreement.                   A defendant’s

representations at the plea colloquy “carry a strong presumption

of verity.”       Blackledge v. Allison, 431 U.S. 63, 64 (1977).                     In

light of Martinez’s representations at the hearing, we reject

his claim of ineffective assistance of counsel.

               We have examined the entire record in accordance with

Anders and have found no meritorious issues for appeal.                              We

accordingly affirm.            This court requires counsel to inform his

client, in writing, of his right to petition the Supreme Court

of the United States for further review.                 If the client requests

that    a    petition     be   filed,    but   counsel   believes     that    such    a

petition would be frivolous, counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy of the motion was served on the client.

               We dispense with oral argument because the facts and

legal       contentions    are   adequately      presented    in    the    materials

before      the   court    and   argument      would   not   aid   the    decisional

process.

                                                                             AFFIRMED



                                           3